Citation Nr: 1132809	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-24 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Whether the appellant's service is honorable for Department of Veterans Affairs (VA) purposes?


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1972 to February 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 administrative decision in which the RO determined the character of the appellant's service was other than honorable, rendering him ineligible to receive VA benefits.

The appellant testified during a Travel Board hearing in July 2010 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

In September 2010, the Board remanded the case for additional development.  It now is before the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The appellant received a discharge for the period of service from June 30, 1972 to April 28, 1974 that was honorable at the time of immediate reenlistment, and the characterization of such discharge is not binding, as later it was considered to conditional.  

2.  The appellant served on active duty from June 30, 1972 to April 28, 1974, and reenlisted for a period of four years on April 29, 1974, but was discharged under other than honorable conditions on February 11, 1975, following general court-martial findings dated July 17, 1974.

3.  The appellant was not insane at time of commission of offenses which led to his discharge under other than honorable conditions.


CONCLUSION OF LAW

The character of the appellant's discharge from service due to court-martial is a bar to benefits administered by the VA.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.102, 3.203, 3.354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in August 2008.  The United States Court of Appeals for Veterans Claims (Court) addressed the adequacy of VCAA notice in cases concerning the character of discharge in Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The Board finds that the appellant received adequate VCAA notice consistent with the holding in Dennis.  The August 2008 notice letter made clear that VA was adjudicating the appellant's status as a veteran prior to discussing the merits of any claims.  The appellant was provided a copy of the regulation regarding character of discharge and told that he would be eligible for VA benefits if VA found that his service was not "dishonorable."  The appellant was also told to provide information and evidence with respect to the events that led to his discharge and to state why he thought his service was honorable.  

This matter was most recently before the Board in September 2010, when the case was remanded to obtain any outstanding service personnel records (SPRs).  The appellant's SPRs have been associated with the record, along with personal statements submitted by the appellant.  All of the actions sought by the Board have been completed as directed, and the appellant does not contend otherwise.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

The Appellant has not identified any evidence that remains outstanding, and indicated in June 2011 that he had no other information or evidence to substantiate his claim.  VA's duty to assist is met.  Accordingly, the Board will address the claim.  

Character of Discharge

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  See 38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  As VA has no authority to alter the claimant's discharge classification, the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994).

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12.  

Benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12(c).  

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  

A discharge or release from service under one of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars.  

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his 
normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).  

Initially, the Board notes that the appellant had two periods of service.  His first period of service was from June 30, 1972 to April 28, 1974.  The appellant's DD Form 214 reflects an honorable character of service for that period.  Thereafter, the appellant reenlisted early, which resulted in a second period of service from April 29, 1974 to February 11, 1975.  The appellant's DD Form 214 reflects a character of service under other than honorable conditions for the second and last period of service.  In February 1976, the appellant was informed of the finality of a December 1976 Army Board of Correction of Military Record denial.  The Army Board of Correction of Military Records stated that insufficient evidence had been presented to indicate probable material error or injustice.  

In August 2008, the appellant submitted a claim for service connection for a number of disorders.  In an October 2008 administrative decision, the appellant was informed that the February 1976 findings were upheld and that the entire period of the appellant's military service from June 30, 1972 to February 11, 1975 was not honorable for VA purposes.  The appellant was further informed that his other than honorable discharge resulted from a court-martial which was a legal bar to VA benefits.  

The evidence of record confirms that the appellant served from June 30, 1972 to April 28, 1974, and then reenlisted immediately serving from April 29, 1974 to February 11, 1975.  The appellant's SPRs reveal that his first enlistment was for a period of three years.  Thus, had the appellant not reenlisted early, he would have been eligible for discharge in June 1975.  As shown above, the appellant's period of active service did not last for the full period of enlistment.

The appellant was discharged following a court-martial trial on July 15, 1974 and sentencing two days later.  The appellant pled guilty to the charges of being AWOL from June 3, 1974 to June 7, 1974, for striking a superior commissioned officer and for assaulting a superior warrant officer on June 10, 1974.  The appellant was found guilty by a military judge and sentenced with a bad conduct discharge, confinement at hard labor for one year and a reduction to the lowest enlisted grade.

Initially, the Board finds that the appellant's discharge, dated in April 28, 1974, is not binding as it was not the final termination of the enlistment period.  As such, the appellant's honorable discharge given in April 1974 is not considered the character of discharge at the final termination of service for the entire reenlistment period.  See 38 C.F.R. § 3.13.  

In arriving at this conclusion, the Board has determined that the appellant was given a conditional discharge in April 1974 for the purpose of immediate reenlistment.  At that time, he was not eligible for complete separation and that discharge accordingly was conditional in nature, pursuant to 38 C.F.R. § 3.13(a)(2), because the discharge was solely for the purpose of reenlistment, occurred during the Vietnam era, and was prior to the date that the appellant was eligible for an unconditional discharge.  

Having determined that the other than honorable discharge applies to the appellant's entire period of service from June 1972 to February 1975, the Board must determine if this discharge is a bar to VA benefits, exclusive of health care benefits under Chapter 17, United States Code.  38 U.S.C.A. § 5303; 38 C.F.R. §§ 3.12, 3.354.

As noted above, the appellant's second DD Form 214 reveals that he was discharged from active duty service in February 1975.  The appellant's character of service was designated as under other than honorable conditions.  

During his July 2010 Travel Board hearing, the appellant asserted that he waived his trial by court-martial due to the fact that his JAG officer told him he would get off.  While the Board notes this assertion, VA is unable to change the character of the appellant's discharge, as previously stated by the undersigned during the hearing.  

The appellant further testified that he was taking Valium for his shoulder at the time of the incident which led to his discharge.  Further, the court-martial records reflect the appellant's assertions that he had gone AWOL "due to pressure and problems" and that "he had taken some depressants on the day of the assault and the drugs had caused him to do something he ordinarily would not have done."  

The Board finds, however, that the record does not suggest that the bar to benefits should be overturned because the appellant was insane at the time of his criminal conduct.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Supporting such a finding is the fact that, despite assertions made during the appellant's Travel Board Hearing that the conduct that led to his discharge was an isolated incident, his SPRs show that the appellant received two Article 15 violations, once in August 1972 for willfully disobeying a superior commissioned officer and again in August 1973 for disorderly conduct, assault and resisting arrest.  The appellant's demonstrated history of misconduct suggests a pattern of behavior and goes against a finding that his final acts of misconduct were isolated events secondary to insanity.  

In light of the foregoing the appeal must be denied.  Because the discharge was not under conditions other than dishonorable, the discharge acts as a bar to the receipt of VA pension and compensation benefits.  An exception is not warranted because the appellant was not insane at the time of his misconduct.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The character of discharge for the period of service from June 30, 1972 to February 11, 1975 remains a bar to entitlement to VA benefits, and the appeal is denied.  



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


